Mr. Justice Field,
after stating the facts of the case, delivered the opinion of the court.
The oral arguments of counsel on the hearing of this case were extended and able, and their elaborate briefs since filed, covering 350 pages of printed matter in octavo form, touch upon nearly every question relating *470to the receipt, transfer, and forwarding of freight and passengers by connecting iines of railway, and the respectivo rights and liabilities of the parties. To give proper consideration to the questions thus brought forr ward would, extend this opinion into a treatise on the subject, which we have neither the disposition, time, nor necessary information to undertake and adequately perform. We shall therefore confine what we have to say to the consideration of the main proposition of the complainant, deeming that its determination will be sufficient for the disposition of the case before us. Its chief contention is that the defendant, as a common carrier by railway of freight and passengers, is obliged (1) to receive freight tendered to it by the complainant at Portland, Or., that being a point where it connects with the road of the complainant, in the cars in which it is tendered, and transport the same to point of destination in such ears, over its roads, and pay to the company owning the cars the current rate of mileage for, their use, and also pay the charges for transportation from point of origin to Portland; (2) to honor tickets or coupons, for passage over its lines north of Portland, issued bj' the complainant. This obligation of the defendant is asserted on three grounds: (1) The alleged established custoin between railroad companies operating connecting lines; (2) the third section of the interstate commerce act; and (3) the fifth section of the defendant’s charter, that is, of the act ofcongress of July 2, 18G4, creating the Northern Pacific Railroad Company.
1. The complaint avers that it is the custom of railroad companies operating connecting lines to receive and transport freight tendered to them in the cars in which it is tendered, and to pay the usual car mileage on such cars, and to advance the charges for the transportation of the freight from point of origin to the point of connection. This averment is denied b.y the answer, and numerous witnesses were examined on the subject, called both by the complainant and the defendant,-who had been or w'ere connected with railroad companies as managers or superintendents, and who had had large experience in conducting traffic between connecting lines. Their testimony differs only in immaterial matters. It agrees in the main points, and is to this purport: That whether or not the freight received by one company shall be transported in the cars in which it is tendered, or be transferred to the cars of the.receiving company, is, as a general rule, dependent upon contract between the connecting companies, and is pot a matter in which there is any established custom applicable to all cases. Exceptions to the general rule arise when the cars of the receiving company are all in use; then the freight is usually received and transported in the, cars in w'hicli it is tendered, that there may be "no unnecessary delay in the transportation. Sometimes also the cars are received where the freight is of such a character that it may be injured by transfer from one car to another. There can be no usage founded in reason requiring the receiving company to transport the freight in the cars in which it is tendered, when its own cars are not in use. The receiving company is not under any obligation to allow its owm cars to remain idle in order to transport *471those of another company; in such cases, that is, where it has sufficient oars for the purpose not in use, it. may properly refuse to receive the freight unless it is transferred to them. The testimony establishes beyond controversy the positions thus staled, namely, that, except where the cars of the receiving company are all in use, or engaged for the time of the desired transportation, or where the freight is of such a character that it will suffer by being transferred to other cars, the receiving and transporting of the freight in the cars in which it is tendered is a matter of conventional arrangement between the connecting companies. -In determining which of these modes shall be adopted many circumstances are to be taken into consideration, such as the condition of the ears, the wear to which they have been subjected, their ability to stand the speed of the company’s trains, their equipment with air brakes, proper couplings, and the like, and also tlie condition of the road over which they are to be transported, and the arrangements made for side tracking tlie cars for the passage of meeting trains, in relation to which several matters no specific direction applicable to all cases can be given. The testimony shows that in some cases, whore there is a large business at connecting points, nearly one half of tlie freight is transferred to the cars of the receiving company, and the remainder is taken in the cars in which the freight is tendered. The amount received in one way or the other constantly varies.
The receiver of the Minneapolis & St. Louis Railway Company, and president of the Minnesota Transfer Company, testified that from his experience and observation the question of transferring ears received by one railway company from a connecting line, containing freight for transportation from a receiving line, was determined more or less by the nature of tlie freight, and the question whether the receiving line has or not plenty of cars of its own in which to load and forward tiie freight: that in some cases companies decline to allow their cars- to go beyond tlie terminal point on their own line, and in such cases the freight is. of course, transferred. One of the vice presidents of the Ohicago, Milwaukee & St. Raul Railway Company testified that, when there is no agreement between the connecting companies on the subject, the question whether the freight tendered shall be transported to destination in the original cars, or be transferred into the cars of the receiving company, rests with tlie latter company. The general manager of the Northern Pacific Railroad Company, in answer to the question, “What is the custom or method obtaining among railroads concerning the handling of cars?” testified as follows:
“The method of handling through business interchanged between railroads is controlled by various circumstances, in some cases by traffic contracts, which provide for cars going through without transfer or breaking bulk. In many cases it is controlled by conditions of what we might term tlie car market; that is, by the car supply. There are times when railroads east of St. Paul give orders at the transfer to permit none of their cars to go beyond St. Paul. There are times when tiiey permit their cars to go through without breaking balk. On the other hand, there are times when the railroads north and west of St. Paul do not take through ears, even when the roads *472tendering them are willing to have them go through, because they have sufficient of their own ears, and, under the general agreement and understanding between the railroads of the United States to pay a certain rate per mile on all cars of other railroad companies used over their lines, it would become a burden to take a foreign ear, and permit its own car to lie idle, and pay a mileage rental for the foreign car. The receiving road determines for itself whether to take the cars of a connecting line or to transfer the freight to its own cars. This [said the witness] is the universal practice all over the country, [meaning, of course, in the absence of special contract on the subject.]”
It follows that the .complainant has failed to show the existence of a controlling custom as to the manner of receiving and forwarding freight in the cars in which it .is tendered. A controlling custom .can only be established by long usage, and must be certain, reasonable, and uniform, to have the force of law.
As the receiving company is under no obligation to take the freight in the cars in which it is tendered, and transport it in such cars, when it has cars of its own, not in use, to transport it, there can be no custom that it,shall pay the owner of such cars, should it receive them in such case, car mileage for their use. The car mileage in that case must he upon an arrangement between the parties. But when the receiving company takes the freight in the foreign cars because it has noire of its own out of use to transport it, or because it would injure the freight to transfer it to its own cars, it is the general practice for the receiving company to pay the usual mileage on the cars taken and used, and such practice is a reasonable one, and should be enforced. . .
There is no law or custom requiring a railway company receiving freight from a connecting line to advance or assume the payment of the charges due thereon for the transportation from its point of origin to the connecting line. If it does thus advance or assume the payment of such charges, it can retain a lien upon the property transported for their payment as well as for the transportation rendered by itself. A railway company, like any other common carrier, has a right to demand that its charges for transporting goods shall be paid in advance, and is under no obligation to receive the goods for transportation unless such charges are paid, if demanded. The general practice, it is true, is to collect the charges upon delivery of the goods transported to the consignee, and, where goods are received without the payment in advance being demanded, it becomes the duty of the railway company to complete the carriage. Its right to payment in advance is thus waived. It holds, however, a lien upon the goods for payment, and in case the goods are delivered previous to payment it can hold the consignee responsible. The same law applies where the goods are received from the original consignor or from an intermediate carrier. The railway company, in the absence of any contract on the subject, is under no obligation to take the carriage in the one instance, or to continue the carriage in the other, without prepayment of its charges, if demanded.
As to the alleged .obligation of the defendant to honor tickets or coupons for passage over its lines north of Portland, issued by .the complain*473ant, it is sufficient to say there is no evidence in support of it. The -practice of rail way companies, operating connecting lines, to honor tickets -or coupons for passage over their respective lines issued by a connecting company, which is very general, is founded entirely upon arrangements between the connecting companies. In the absence of such arrangements, there is no obligation on the part of either company to honor tickets issued by the other. All the witnesses examined on this point concur in Ihoir statements in this respect.
2. But it is also contended that the obligation alleged of the defendant to receive freight tendered to it by tlio complainant at Portland, and to transport, it to the point of destination without breaking bulk, in the manner mentioned, and to pay the charges stated, and honor the tickets of connecting companies for passage over its road north of Portland, is imposed by the third section of the interstate commerce act. 24 St. p. 380. e. 104. That section is as follows:
“That it. shall be unlawful for any common carrier subject to the provisions of this act to make or give any undue or unreasonaale preference or advantage to any particular person, company, firm, corporation, or locality, or any particular description of traffic, in any respect whatsoever, or to subject any particular person, company, firm, corporation, or locality, or any particular description of traffic, to any undue or unreasonable prejudice or disadvantage in any respect whatsoever. Every common carrier subject to the provisions of this act shall, according to their respective powers, afford all reasonable, proper, and equal facilities for the interchange of traffic between their respective lines, and for the receiving, forwarding, and delivering of passengers and property to and from their several lines and those connecting therewith, and shall not discriminate in their rates and charges between such connecting lines, but this shall not be construed as requiring any such common carrier to give the use of its tracks or terminal facilities to another carrier engaged in like business.”
The first subdivision of this section does not make all preferences or advantages which may bo given by a common carrier unlawful; only those which are undue or unreasonable are forbidden. The second subdivision is similarly guarded in its provisions. Common carriers are there only required, according to their respective powers, to afford all roa-" sonable, proper, and equal facilities for the interchange of traffic between their respective lines, and are forbidden to discriminate in their rates and charges between them. And even this provision is subject to the limitation that it shall not be construed as requiring any common carrier to give the use of its tracks or terminal facilities to another carrier engaged in like business. As justly said by the circuit court of the United States, in the case of Kentucky & I. Bridqe Co. v. Louisville & N. R. Co., 37 Fed. Rep. 624:
“No provision of the interstate commerce act confers equal facilities upon connecting lines under dissimilar circumstances and conditions. On the contrary, even as to interstate commerce itself, the distinction is recognized throughout between discriminations and preferences which are just and reasonable and those which are unjust and unreasonable, according as they are made or given under similar or dissimilar circumstances and conditions. All discriminations and preferences are not forbidden or made unlawful, but only *474such as are unjust or undue or unreasonable are prohibited. In each and every case, therefore, the question whether a discrimination is unjust or a preference is undue or unreasonable, either as to the common carrier or the commerce it may transport, involves a consideration of the circumstances and conditions under which such discrimination or preference is made or given.”.
It does not appear from the testimony produced in this case that the defendant has, as against the complainant, made or claimed the right to give any undue or unreasonable preferences or advantages to any person, company, firm, or corporation, or locality, in receiving and transporting freight in the cars in which it is tendered. It has claimed the right in all cases to refuse to-take freight and transport it in foreign cars, when it has cars of its own in which it can be carried, except only where the freight is-of such a character that its transfer to another car would be injurious to it. The answer of the defendant impliedly admits that it has usually refused to transport freight in foreign cars, where the freight has originated east of the 97th meridian, unless the complainant waived on its own cars, and assumed to pay on the cars of other companies, the current rates of mileage for the distance run over defendant’s road; but such refusal can in no respect be deemed an unreasonable discrimination against the complainant, if made when the defendant’s own cars were not in use, but were free to be employed in the transportation desired, or was made when to transfer the freight would not have been injurious to it. Nothing of this kind being shown, there was no foundation for the allegation of any unjust or illegal discrimination in favor of other companies, as against the complainant, upon which this suit proceeds.
The alleged discrimination against freight originating east of the 97 th and 105th meridians, in favor of freight originating west of those meridians, is not shown to have been made under conditions which rendered it unreasonable or a denial of equal facilities afforded to others. Proof to that effect must be produced to authorize a court to interfere with the conduct of a railroad company in the interchange of traffic with connecting lines, upon charges of giving undue or unreasonable preferences to some of them over others, and thus unlawfully discriminating between them. The provision in the second subdivision of the third section of the interstate commerce act, that a common carrier shall not be required to give the use of its tracks and terminal facilities to another carrier engaged in like business, is a limitation upon or qualification of the duty declared of affording all reasonable, proper, and equal facilities for the interchange of traffic, and the receiving, forwarding, and delivering of passengers and property to and from the several lines and those connecting therewith.- It was so expressly held in the case above cited of Kentucky & I. Bridge Co. v. Louisville & N. R. Co., 37 Fed. Rep. 571.
It follows from this, as it was decided in that case, that a common carrier is left free to enter into arrangements for the use of its tracks or terminal facilities with one or more connecting lines, without subjecting itself to the charge of giving undue or unreasonable preferences or ad*475vantages to such lines, or of unlawfully discriminating against other carriers. In making arrangements for such use by other companies, a common carrier wilL he governed by considerations of what is best for its own interests. The act does not purport to divest the railway carrier of its exclusive right to control its own affairs, except in the specific particulars indicated. As said in the ease of Chicago & A. Ry. Co. v. Penasylvania, Ry. Co., 1 Int. St. Com. R. 86, 95:
“The right of ownership of railroad property, with the power oí control over employes and management of the property, is as absolute under the act as before its passage. The regulation of commerce between the states, which is all that the act contemplates, does not involve community of property or joint control of subordinates among the several companies that honor through tickets. The corporate powers of every company for all administrative and governing purposes within its prescribed sphere remain unimpaired. With tiie legitimate exercise of these powers another company has no concern and no right to intermeddle.”
8. The fifth section of the defendant's charter, that is, of the act of congress of July 2, 1864, creating the Northern Pacific Railroad Company. making it the duty of that company to permit any other railroad company which should be authorized to be built by the United Hiatos, or by the legislature of any territory or slate in which the same may he situated, to form miming connections with it on fair and equitable terms, does not impose any obligation upon the company to carry freight in the cars in which it may bo tendered by a connecting Line when its own cars arc not in use, except where the transfer of the freight to another would be injurious to it. In all other cases the receipt and transport of the freight tendered in foreign cars is a matter of conventional arrangement between it and the connecting company. The running eoiincotlions which must be permitted by the defendant are not, as contended by complainant’s counsel, a running over its line, but only in connection with it; a provision intended to secure the transportation and exchange of freight between connecting lines, and not the use of each Others road by the cars of such companies. Whenever an intention has been manifested, in the creation of railway charters, that a connecting company shall have the power to run its cars over the lines of another, or to require one company to haul over its line the cars of another, such intention has been expressed in unequivocal terms, such as is found in the constitutions or statutes of several of the states respecting railway companies, which is substantially in those terms: “And they shall'receive and transport each other’s passengers, tonnage, and cars, 'loaded or empty, without delay or discrimination.” In some of the English charters of railway companies it is provided that all companies and persons shall he entitled to use the railway with engines and carriages, properly constructed, subject to the provisions of the “act for the better regulation of railways and lor the conveyance of troops, and' regulation's to he from time to time made by the company.”
The terms “running connections,” as used in the act of July 2, 1864, in incorporating the defendant, apply to both passenger and freight con*476nections and facilities, and yet they do not require the .defendant to haul special cars of other companies, such, as excursion cars, sleeping-cars, or cars designed for accommodation in ■ certain particulars, in .the absence of specific contract to that effect. Worcester Excursion Car Co. v. Pennsylvania R. Co., 3 Int. St. Com. R. 581. Section 5 of its charter requires it to furnish the equipment to be used on its road. As justly observed by counsel, a running connection which should require the defendant to receive in its freight and passenger trains, composed of cars equipped with automatic couplers, air brakes, steel tires, and other improvements tending to facilitate the safe and economical operation of the train and lessen the probability of accidents, cars without such equipment, and not adapted to the service' and facilities furnished by the de-. fendant, cannot be regarded as fair and equitable. We are of opinion that a running connection of one road with another, within the meaning of the defendant’s charter, only includes such arrangements as to the time of arrival and departure of trains, and as to stations, platforms, and other facilities, as will enable companies desiring to connect to do so without detriment or serious inconvenience.
We do not deem it essential to inquire into the arrangements alleged to have -been made by the Transcontinental Association, and how far those arrangements should be regarded as binding upon the parties as to traffic in freight originating east of the 97th meridian, and in the passenger traffic originating east of the 105th meridian, as the material questions which must govern the interchange of freight and passengers at points of connection in their respective lines, from whatever quarter they may come, are considered so far as there is any difference in the contention between.the parties to this suit.
Upon a consideration of whatever we deem material in the controveiw before us, and the proofs which have been produced as to the course of business pursued by the defendant, we do not perceive anything against which the complainant can make any valid objection. It is not shown that the defendant has, at any time, refused to make proper connections wijh the complainant seeking to send freight or passengers over its lines north of Portland, or has, in that respect, given any undue or unreasonable preferences or advantages to other companies over the complainant. It was under no obligation, by custom or law, to receive the freight of the complainant or of other companies in the cars in which it was tendered, and transport it over its own road in such cars, when its own cars were not in use, but were free to be employed in the transportation desired, unless it would be injurious to the freight to have it removed from one car to another. Nor is it shown that in ai^ cases it has unlawful^discriminated in its charges against the complainant in the transportation of its freight in favor of other companies. It therefore follows, without further consideration of the numerous matters touched upon counsel, that the bill cannot be sustained. It will therefore be dismissed, and the mandatory injunction heretofore issued be dissolved; and it is so ordered.